Citation Nr: 1639808	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  09-46 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to a compensable evaluation for tubercular lymphadenitis.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to August 1969 and from September 1978 to August 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The Veteran moved during the appeal period and the Los Angeles RO has taken jurisdiction of the claim.

In January 2015, the Veteran and his spouse presented testimony before the Board at a video conference hearing before the undersigned.  A transcript of the hearing is of record.

In November 2015, the Board remanded the claim for additional development and adjudicative actions.  The case has been returned to the Board for further appellate review.


FINDING OF FACT

The competent evidence of record establishes that current tubercular lymphadenitis and compensable residuals of tubercular lymphadenitis are not shown.


CONCLUSION OF LAW

The criteria for a compensable disability rating for tubercular lymphadenitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.20, 4.88c, 4.89, 4.117, Diagnostic Code 7710 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  The requirements of the statutes and regulation have been met in this case.  In a June 2008 letter, VA provided pre-adjudication notice to the Veteran of the information and evidence needed to substantiate and complete his claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.

VA also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claim.  All identified evidence is of record, to include private and VA treatment records.  VA provided the Veteran with an examination in September 2008.  In January 2010, he was provided with a VA examination in connection with a claim for service connection for a blood disorder, and the examiner addressed the service-connected disability in the examination report.  In its November 2015 remand directives, the Board instructed the Agency of Original Jurisdiction to provide the Veteran with a current VA examination.  The VA examination was provided in December 2015.  The Board finds that the clinical findings in the VA examination are adequate to evaluate the current level of severity of the Veteran's service-connected disability.

Finally, during the January 2015 Board hearing, the undersigned explained the issue on appeal and suggested the submission of evidence that may have been overlooked.  The undersigned left the file open for 90 days to allow the Veteran to submit additional evidence.  This action provided an opportunity for the Veteran to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

The Board will therefore proceed to the merits of the appeal.
II. Increased Rating for Tubercular Lymphadenitis

The Veteran asserts that service-connected tubercular lymphadenitis warrants a compensable rating.  In a July 2008 statement, he described his symptoms as episodes of facial flushing accompanied by a sensation of warmth that would last approximately two minutes.  He stated that during these episodes, his heart "seem[ed] to pound."  During the January 2015 hearing, he reported having a dull chest pain in the upper part of his chest.  He states it is associated with exercise and goes away when he ceases activity.  

Under the applicable criteria, disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Where entitlement to compensation has already been established, and an increase in the disability ratings is at issue, as here, the present level of disability is of primary concern.  Although VA is directed to review the recorded history of a disability in order to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2 (2015).  The Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

In an October 1983 rating decision, the RO granted service connection for tubercular lymphadenitis and assigned a 100 percent rating from June 5, 1983 and assigned a noncompensable rating from September 26, 1984.  In a June 1985 rating decision, the RO assigned a 30 percent rating, effective September 26, 1984 and stated that an examination would be scheduled in three years.  In a February 1989 rating decision, following a VA examination, the RO assigned a noncompensable rating, effective June 1, 1989.  The Veteran has remained at the noncompensable rating since that time.  

The Veteran's service-connected tubercular lymphadenitis is currently evaluated as noncompensable under the hyphenated Diagnostic Code 7710-7700.  Diagnostic Code 7710 provides that active or inactive tuberculosis be rated under 38 C.F.R. § 4.88c or 4.89.  These provisions address ratings for inactive nonpulmonary tuberculosis, which is the type of tuberculosis the Veteran experienced during service.  The provisions of § 4.89 would not apply to the Veteran's disability because it encompasses a disability in effect on August 18, 1968.  The provisions of § 4.88c apply to a disability granted after August 19, 1968, which would apply to the Veteran's service-connected disability, as he was awarded service connection for tubercular lymphadenitis in 1983.  (The Veteran's treatment for tubercular lymphadenitis occurred during his period of service from 1978 to 1982.)  Under § 4.88c, it provides that for one year after date of inactivity following active tuberculosis, the claimant would be assigned a 100 percent rating, and thereafter it would be rated under the specific body system or systems affected.  

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned.  In this case the 7700 Diagnostic Code represents anemia, which the Board notes the Veteran has not been diagnosed with during any part of the appeal period.  The Board will apply the provisions of Diagnostic Code 7710 to the Veteran's disability, as that is the disability that most closely represents his disability picture.  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

After a careful review of the evidence, the Board finds that the preponderance of the evidence is against a finding that the Veteran warrants a compensable evaluation for tubercular lymphadenitis.  The reasons follow.

The Veteran has undergone multiple examinations during the appeal period, and medical professionals have consistently made findings that establish that the Veteran's tubercular lymphadenitis is inactive.  For example, in the September 2008 VA examination report, the examiner addressed the Veteran's medical history and noted that while the Veteran's blood work showed he had a low red blood cell count in July 1983, in August 2008, the red blood count was normal.  A chest x-ray was performed at that time, and there was a note to rule out active pulmonary tuberculosis.  The interpreting examiner wrote that there was no evidence of acute cardiopulmonary disease.  The September 2008 examiner wrote, "[The Veteran's] years of chest x-rays taken at differential times after right thoracotomy were normal[,] and there was no dysphagia until the present time post thoracotomy."  The examiner concluded that the Veteran was "asymptomatic."  In a May 2009 VA examination report, while the Veteran was being examined in connection with his claim for service connection for a blood disorder, the examiner wrote that the Veteran did not experience fever, chills, night sweats or weight loss.  He added, "There is no functional impairment as a result of this" and concluded, "[i]n terms of activities of daily living, the affect is nil."  

In a January 2010 VA examination report, the examiner stated that the Veteran had no problem with weakness, although he noted the Veteran tired somewhat easily.  The examiner wrote that the Veteran did not have headaches, history of infections, shortness of breath, symptoms of chest pain or claudication, history of transfusions, lobotomy, bone marrow transplant, or myelosuppressant therapy.  White blood cell counts were on the lower side, but the examining physician determined that the "white cells [were] essentially normal."  Following examination, this examiner concluded, "Mediastinal lymphadenitis with caseation in 1983, with no current manifestations or apparent functional impairment."  A chest X-ray taken at that time showed no acute cardiopulmonary disease.  The X-ray interpreter wrote there was "no radiographic evidence of active tuberculosis."  

Finally, in the December 2015 VA examination report, the examiner discussed the Veteran's medical history, to include the fact that the Veteran had undergone an aortic valve repair in March 2015, which was performed by VA.  The Veteran had undergone testing at that time, and the examiner reported those findings.  The examiner wrote that the Veteran was treated in 1983 and was considered inactive.  The examiner was asked if the Veteran had any residuals from the non-pulmonary tuberculosis condition, and he responded, "No."  When asked if the Veteran's tuberculosis condition impacted his ability to work, the examiner responded, "No."  

The medical professionals who have examined the Veteran during the appeal period have indicated that the Veteran's tubercular lymphadenitis is inactive.  The Board is aware that the Veteran is a physician (an anesthesiologist) and he is competent to report on medical matters.  At the January 2015 hearing, when asked to describe his symptoms, he reported having a dull chest pain in the upper part of his chest.  He stated it was associated with exercise and would go away when he ceased activity.  However, at the hearing, when he was asked to describe the symptoms he associated with this disability, he prefaced his description with, "I don't know if it's directly related to the disability or not," at which point, he described the dull chest pain discussed in the prior sentence.  Thus, the Veteran admitted that he was not sure if these symptoms were attributable to his service-connected disability.  Thus, the Board does not find that such statements by the Veteran are competent evidence of current symptoms associated with his service-connected tubercular lymphadenitis due to the speculative nature of such statements.  Even if the Board accepted his statements and testimony as being competent evidence, it finds that they are outweighed by the multiple medical opinions discussed above, which indicate that the Veteran does not have residuals of tubercular lymphadenitis, and which opinions are based on clinical findings, X-rays, and laboratory findings.  

The Veteran has also argued that his lower white blood cell and platelet count indicates that his disease is still active.  See February 2009 Notice of Disagreement; January 2016 statement.  The Board, however, affords more probative weight to the several extensive medical examinations of record, which did not attribute the Veteran's white blood cell and platelet count to his tubercular lymphadenitis.  See, e.g., January 2010 VA examination report (noting essentially normal white blood cell count readings in the 3.6 through 4.3 range and diagnosing with "borderline leukopenia" and "borderline thrombocytopenia" with a separate finding of no current manifestations of mediastinal lymphadenitis; also stating that "tuberculosis has a very rare manifestation of thrombocytopenia, and in [the Veteran's] personal situation, I believe it is less likely than not that there is a relationship between thrombocytopenia and tubercular lymphadenitis"); March 2015 VA treatment note (stating "Cell count abnormalities could also be normal variant for this patient, or less likely very indolent myeloproliferative disorder which would be diagnosed with bone marrow biopsy, but there is no urgency in obtaining this."); December 2015 VA examination report (acknowledging the Veteran's enlarged spleen and other abnormal pathology, with no attribution to the Veteran's tubercular lymphadenitis and finding his disease inactive).

In summary, throughout the appeal period, there is competent, probative evidence that the Veteran does not have residuals of tubercular lymphadenitis, which is based on multiple examinations by multiple medical professionals looking for such residuals.  The Board has considered rating the Veteran's tubercular lymphadenitis using other Diagnostic Codes; however, the Board finds no relevant Diagnostic Code(s) that would allow for a compensable rating for the Veteran's tubercular lymphadenitis.  The Board also finds no basis upon which to predicate assignment of "staged" ratings, as the examinations from 2008 to 2015 (a seven-year period) have consistently found no residuals of tubercular lymphadenitis.  

The Board has also considered whether the Veteran's service-connected disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  

Here, the rating criteria accurately describe the Veteran's disability level and symptomatology associated with the service-connected tubercular lymphadenitis.  As stated above, the Veteran does not have current residuals of tubercular lymphadenitis.  Thus, the Veteran's disability picture is contemplated by the noncompensable rating.  The Veteran has not been hospitalized during the appeal period for this disability, and examiners have specifically stated that this disability does not impact the Veteran's ability to work.  Thus, the evidence does not support a finding of either frequent periods of hospitalization or marked interference with employment during the appeal period.

Finally, a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In this case, however, there are no symptoms caused by service-connected tubercular lymphadenitis that have not been attributed to and accounted for by a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed to the combined effect of multiple conditions.


ORDER

Entitlement to a compensable rating for tubercular lymphadenitis is denied.



____________________________________________
BRIANNE OGILVIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


